Citation Nr: 1443489	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  06-01 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for the period prior to July 29, 2011 and an initial rating in excess of 30 percent disabling for the period since July 29, 2011 for service-connected generalized anxiety disorder with depressive features, formerly conversion reaction.

2.  Entitlement to an evaluation in excess of 40 percent for chronic lumbosacral strain.

3. Entitlement to service connection for arterial hypertension, claimed as secondary to service-connected diabetes mellitus, type II. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to September 1969, during the Vietnam Era. 

This appeal comes before the Board of Veterans' Appeals (Board) from August 2005 and August 2006 rating decisions of the Department of Veterans Affairs (VA), San Juan, the Commonwealth of Puerto Rico, Regional Office (RO).  The August 2005 rating decision, in part, denied service connection for arterial hypertension and increased the disability rating for the Veteran's service-connected chronic lumbosacral strain with conversion disorder to a 40 percent evaluation, effective April 1, 2005.  The August 2006 rating decision continued the 40 percent evaluation for the service-connected chronic lumbosacral strain, denied entitlement to a TDIU and granted service connection for generalized anxiety disorder with depressive features (formerly conversion reaction) at a noncompensable rating, effective November 3, 3005. 

In May 2006, the Veteran testified before a Decision Review Officer (DRO) at the RO.  Further, in June 2007, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  Copies of the hearing transcripts are of record and have been reviewed. 

The Board issued a decision in March 2008, which, in part, denied entitlement to service connection for arterial hypertension and denied entitlement to a compensable rating for service-connected generalized anxiety disorder with depressive features. 

The Veteran appealed the Board's March 2008 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 2010 Memorandum Decision, the Court vacated and remanded the Board's March 2008 decision concerning the claims for entitlement to service connection for arterial hypertension and entitlement to a compensable rating for service-connected generalized anxiety disorder.  The Court's bases for remand included failure by VA to fulfill its duty to assist by not obtaining private treatment records identified by the Veteran during the June 2007 Board hearing regarding the Veteran's treatment for his service-connected generalized anxiety disorder, and reliance by the Board on an inadequate medical examination with medical opinion that did not include a complete rationale for the negative opinion and failed to include a complete opinion regarding the Veteran's secondary service connection claim for arterial hypertension.

In a February 2011 decision, the issues of entitlement to service connection for arterial hypertension and entitlement to a compensable rating for service-connected generalized anxiety disorder were again remanded by the Board for additional development.

In an October 2011 rating decision, the RO granted an initial rating of 30 percent evaluation for the Veteran's service-connected generalized anxiety disorder effective July 29, 2011.  The Board notes that since the increase to 30 percent did not constitute a full grant of the benefits sought, the issues of entitlement to an initial rating in excess of 30 percent for service-connected generalized anxiety disorder for the period since July 29, 2011 remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The issues of entitlement to service connection for arterial hypertension, claimed as secondary to service-connected diabetes mellitus, type II and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 29, 2011, the Veteran's generalized anxiety disorder with depressive features resulted in slight impairment of social and occupational functioning. 

2.  For the period since July 29, 2011, the Veteran's generalized anxiety disorder with depressive features symptoms are indicative of occupational and social impairment with no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; occupational and social impairment with reduced reliability and productivity is not shown at any time during the appeal.

3.  The Veteran's lumbar spine disability has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.




CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for an initial disability evaluation of 10 percent, but not greater, for the Veteran's service-connected generalized anxiety disorder with depressive features for the period prior to July 29, 2011, have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9400 (2013).

2.  The criteria for entitlement to an initial disability evaluation in excess of 30 percent for the Veteran's service-connected generalized anxiety disorder with depressive features for the period since July 29, 2011 have not been met or approximated.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9400 (2013).

3.  The criteria for an evaluation in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5234 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the issue of increased initial rating claims for the Veteran's generalized anxiety disorder with depressive features disability, the RO provided notice to the Veteran in a May 2006 letter, prior to the date of the issuance of the appealed August 2006 rating decision.  The May 2006 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Regarding the Veteran's claim for an increased rating for his chronic lumbosacral strain disability, the RO provided notice to the Veteran in an April 2008 letter.  The April 2008 letter explained what information and evidence was needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman; supra.

After issuance of the April 2008 letter, and opportunity for the Veteran to respond, the October 2013 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, private treatment records, VA treatment records and the reports of June 2006, December 2009 and July 2011 VA examinations.  The examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  As such, the Board finds that the June 2006, December 2009 and July 2011 VA examination reports are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Lastly, as noted above, VA afforded the Veteran a hearing on appeal in June 2007.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veterans Law Judge (VLJ) identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claim.  The AVLJ inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative.  The hearing focused on the elements necessary to substantiate the claims.  It is noted that the testimony rendered formed the basis for a remand thereafter by the Board.  Thus, there was substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013). 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2013).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2013).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2012), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

The provisions of 38 C.F.R. §4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2013). 

The provisions of 38 C.F.R. §4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 


I.  Entitlement to an initial compensable rating for the period prior to July 29, 2011 and an initial rating in excess of 30 percent disabling for the period since July 29, 2011 for service-connected generalized anxiety disorder with depressive features, formerly conversion reaction.

Legal Criteria

In this case, the Veteran is currently assigned an initial noncompensable disability rating, effective November 3, 2005 and a 30 percent disability rating, effective July 29, 2011 for generalized anxiety disorder with depressive features, formerly conversion reaction under 38 C.F.R. § 4.130, Diagnostic Code 9400.

The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula.  See 38 C.F.R. § 4.130. 

Under the general rating formula for mental disorders, a noncompensable evaluation is warranted when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

A 10 percent evaluation is warranted if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A rating of 30 percent is assigned when the Veteran exhibits occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2013).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms [e.g., depressed mood and mild insomnia] or some difficulty in social, occupational, or school functioning [e.g., occasional truancy, or theft within the household], but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers].  Scores ranging from 41 to 50 reflect serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school]. 

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2013). 

In addition to generalized anxiety disorder, for which service connection has been established, the record shows additional diagnoses of posttraumatic stress disorder (PTSD) and recurrent major depression.

It is now well-settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). 

The medical evidence in the instant case does not differentiate between the symptomatology associated with the Veteran's generalized anxiety disorder and that resulting from his nonservice-connected psychiatric disorders.  Accordingly, for the purposes of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected generalized anxiety disorder. 

Factual Background and Analysis

Period prior to July 29, 2011

The Veteran underwent a VA examination in June 2006.  The Veteran currently took Cymbalta on an "on and off" basis.  The Veteran reported having a depressed mood with moderate severity.  He also had irritability 5 times a week with moderate severity.  He had trouble sleeping and falling asleep as well as an intolerance to crowds which was of moderate intensity.  He had a severe lack of motivation.  On examination, he was neatly groomed and cooperative.  His psychomotor activity was unremarkable and his speech was spontaneous.  His affect was constricted and his mood was depressed.  He was oriented to person, time and place.  His thought process was circumstantiality and his thought content was unremarkable.  He had no delusions and he understood the outcome of his behavior.  He had sleep impairment which resulted in him feeling drowsy the next day.  He had no hallucinations or inappropriate behavior.  He had obsessive/ritualistic behavior but no panic attacks, suicidal thoughts or homicidal thoughts.  His impulse control was good and there were no episodes of violence.  He was able to maintain minimum personal hygiene and there were no problems with activities of daily activities.  His remote, recent and immediate memory was normal.  The Veteran was currently employed as a post master with the Post Office.  He had lost work time due to his physical condition and "nerves".  He had decreased concentration, difficulty following instructions, increased absenteeism and poor social interaction.  The diagnosis was general anxiety disorder with depressive features.  A GAF score of 70 was assigned.  The examiner indicated that the Veteran's mental disorder symptoms were not severe enough to interfere with occupational and social functioning.  There was no total occupational and social impairment; no reduced reliability and productivity; no occasional decrease in work efficiency and with intermittent periods of inability to perform occupational tasks; and no mental disorder signs and symptoms that were transient or mild with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.

In light of the evidence above that the Veteran's psychiatric disability results in slight impairment, the Board, resolving reasonable doubt in the Veteran's favor, finds that an initial 10 percent evaluation is warranted for the period prior to July 29, 2011.  

Notably, the June 2006 VA examiner indicated that the Veteran's mental disorder symptoms were not severe enough to interfere with occupational and social functioning which is squarely corresponds squarely with the schedular requirements for the assignment of a noncompensable disability rating.  However, the evidence demonstrates that for this time period, the Veteran experienced occupational and social impairment due to mild or transient symptoms of his psychiatric disability.  The VA examiner noted that the Veteran had sleep disturbances, decreased concentration, difficulty following instructions, increased absenteeism and poor social interaction.  Additionally, while the Veteran was not on continuous medication, he was at times prescribed Cymbalta for his psychiatric disability.  Moreover, the assigned GAF of 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household).

While the Board finds that an initial 10 percent disability evaluation is warranted, there is no basis, however, for a higher rating for generalized anxiety disorder with depressive features, prior to July 11, 2009.  In this regard, the Board notes there is no evidence the Veteran had panic attacks or impaired memory for this time period.  The lone GAF score of 70 also indicates that the Veteran was generally functioning pretty well with some meaningful interpersonal relationships.

Accordingly, in this case, the overall evidence of record on does not reflect that the Veteran's symptomatology was so severe as to merit an initial evaluation in excess of 10 percent prior to July 29, 2011.  The Board finds the symptomatology more nearly approximates a 10 percent disability during the pertinent time period.  

Thus, for all the foregoing reasons, the Board finds that prior to July 29, 2011, an initial 10 percent, but no higher, rating for generalized anxiety disorder with depressive features, is warranted.




Period since July 29, 2011

A private psychiatric report noted that the Veteran was last interviewed in June 2010.  The treatment report noted that the Veteran was unable to perform activities of daily living.  His usual social contacts were his immediate family.  It appeared that Veteran's reaction to stressful events was to start crying.  The physician indicated that the after evaluating information provided in the areas of daily living, social functioning and overall mental function, the Veteran was found to have a severe impairment.  The diagnosis was chronic PTSD and a GAF score of 41-50 was assigned.

The Veteran underwent a VA examination in July 2011.  The examiner noted that a July 2011 psychiatric treatment note diagnosed the Veteran with major depressive disorder recurrent with psychotic features and generalized anxiety disorder.  The Veteran reported experiencing anxiety, depressed mood, nightmares, guilty feelings and occasional voices.  On examination, he was clean and casually dressed and his psychomotor activity was unremarkable.  He was cooperative and his affect was appropriate.  His mood was anxious and depressed.  He was oriented to person, time and place.  His thought process had a paucity of ideas and his thought content had a preoccupation with one or two topics.  He had no delusions.  He had nightmares and flashbacks.  He also had auditory hallucinations.  He did not have inappropriate behavior or obsessive/ritualistic behavior.  He had no panic attacks and no suicidal or homicidal ideation.  He had good impulse control and no episodes of violence.  He was able to maintain personal hygiene and had no problems with activities of daily living.  His remote memory was normal but his recent and immediate memories were mildly impaired.  The Veteran retired in 2007 due to age or duration of work.  The diagnosis was generalized anxiety disorder.  A GAF score of 60 was assigned.  The examiner noted that the Veteran was reliving war experiences, avoidant behavior symptoms, insomnia, nightmares, depressed mood, problems relating to diabetes mellitus and anxiety.  He had signs and symptoms compatible with those found in individuals with moderate mental conditions.  The examiner indicated that the Veteran's condition was chronic, stable and responding to medications.  The mental condition was not severe enough to preclude him from a more productive and prosperous life.  His mental condition had been stable for many years without disruptive crisis, psychosis or hospitalization.  The examiner opined that an increase was not mandatory at this time.  The Veteran's generalized anxiety disorder with depressive features did not preclude the Veteran from a part time job and he was actually capable of a sustained part time job.  The Veteran did not have total occupational and social impairment due to his mental disorder.  He did not have occupational and social impairment, with deficiencies in the areas of work, mood or school.  There was no reduced reliability and productivity due to mental disorder symptoms.  There was no occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms but with generally satisfactory functioning.  The Veteran had a mental disorder signs and symptoms that were transient or mild and decreased work efficiency and ability to perform occupational tasks only during period of significant stress.

A September 2012 VA psychology consultation report indicated that the Veteran had been struggling with anxiety and flashbacks associated with his combat experience in Vietnam.  He denied active symptoms of psychosis or mania.  He had no perceptual disturbances and his thought processes were normal, coherent and relevant.  The diagnosis was major recurrent depressive disorder with psychotic features and generalized anxiety disorder.  A GAF score of 60 was assigned.

A July 2013 VA psychology consultation report noted that the Veteran had adequate hygiene and his behavior/motor activity was normal.  His attitude toward the examiner was cooperative and his speech was readily spontaneous.  He was alert and attentive and oriented in all spheres.  His mood was mildly depressed.  His affect was congruent with his mood.  His thought processes were coherent/logical and goal directed.  No unusual thought content was noted.  No abnormality of perception was noted or reported.  The Veteran reported that he had poor memory.  His insight and judgment were fair.  He denied suicidal and homicidal ideation.  He did admit passive death wishes but there appeared to be no significant risk at this time.  The physician noted that the Veteran's symptoms were more congruent with symptoms of depression rather than a guaranteed diagnosis of PTSD.  He had present symptoms of depression, lack of interest in activities he used to enjoy, poor self-esteem, irritability, sleep disturbance and concentration difficulties which appear.  The diagnosis was recurrent major depressive disorder.  A GAF score of 60 was assigned.

Based on the record, the Board finds that initial rating in excess of 30 percent for the Veteran's generalized anxiety disorder with depressive features disability is not warranted for the period since July 29, 2011.  The pertinent medical evidence collectively reflects that the Veteran's generalized anxiety disorder with depressive features was primarily characterized by anxiety, chronic sleep impairment, flashbacks, nightmares, depressed mood and guilty feelings. The Board finds that these symptoms more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the level of impairment contemplated in the initial 30 percent disability rating for the period since July 29, 2011.

The Board notes that the June 2011 VA examiner noted that the Veteran's thought process had a paucity of ideas, his thought content had a preoccupation with one or two topics and he also had auditory hallucinations.  Additionally, the treatment report from the private physician who last interviewed the Veteran in June 2010 indicated that the Veteran was unable to perform activities of daily living and was found to have a severe impairment.  

However, the medical evidence does not show the Veteran to have flattened affect; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; or other symptoms that are characteristic of the next higher, 50 percent rating.  Rather, the June 2011 VA examiner determined that the Veteran's condition was chronic, stable and responding to medications and was not severe enough to preclude him from a more productive and prosperous life.  Additionally, while noting these reported symptoms, the July 2011 VA examiner, based on the Veteran's reported symptomatology and examination, determined that the Veteran did not have reduced reliability and productivity due to mental disorder symptoms.  Instead, the examiner specifically determined that the Veteran had mental disorder signs and symptoms that were transient or mild and decreased work efficiency and ability to perform occupational tasks only during period of significant stress.  This description actually corresponds squarely with the schedular requirements for the assignment of a 10 percent disability rating, which is less than the Veteran's current initial 30 percent evaluation for the period since July 29, 2011.  

Additionally, while the private physician noted the Veteran having severe impairment, multiple VA treatment records both before and after this private evaluation reflect symptoms that more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

The Board also notes that the GAF scores of 60 on the most recent VA treatment records and the July 2011 VA examination reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Additionally, the private physician who last interviewed the Veteran in June 2010 assigned a GAF score of 41-50 which is indicative of more serious symptoms.  

However, the Board again notes that the Veteran's overall symptoms during this time period more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the level of impairment contemplated in the initial 30 percent disability rating.  Additionally, the Board notes that GAF scores are only one indication of the severity of a given service-connected mental disorder.  38 C.F.R. § 4.130, Diagnostic Code 9411; see also Carpenter, supra.  

Accordingly, the aforementioned discussion makes clear that the Veteran's generalized anxiety disorder symptomatology has resulted in a disability picture that approximates no more than the level of occupational and social impairment contemplated in the assigned 30 percent rating under the applicable rating criteria for the period since July 29, 2011.  

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


II.  Entitlement to an evaluation in excess of 40 percent for chronic lumbosacral strain.

Legal Criteria

In this case the Veteran asserts an increased rating for his service-connected chronic lumbosacral strain is warranted.  The Veteran is currently rated a 40 percent disability evaluation for his service-connected chronic lumbosacral strain pursuant to Diagnostic Code 5243.

Regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), including the rating criteria for evaluating disabilities of the thoracic, lumbar, and cervical spine.  Effective from September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).

Under the current General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine at 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2013).

For VA compensation purposes, normal forward flexion of the lumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) (2013).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

Spine conditions rated under Diagnostic Code 5243, for intervertebral disc syndrome, may be rated alternatively based on incapacitating episodes.  The criteria provide for a 10 percent rating where intervertebral disc syndrome is manifested with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating was warranted where incapacitating episodes have a total duration of at least two weeks but less than 4 weeks during the past 12 months.  A percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

"Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allowed the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate Diagnostic Codes if it would result in a higher combined evaluation for the disability. 

Factual Background and Analysis

The Veteran's increased rating claim was submitted in November 2005.

In a December 2005 medical report, a private medical report noted that prolonged standing, sitting, lifting and going up and down stairways have exacerbated his lumbar pain.  The pain made it more difficult for him to fulfill his job duties.  A physical examination in April 2005 revealed flexion from 0 to 30 degrees, right and left lateral flexion from 0 to 30 degrees and right and left lateral rotation from 0 to 15 degrees.  He had bilateral decreased pinprick in both lower extremities.  He was diagnosed as having lumbar strain myositis with possible radiculopathy in the right leg.  The current diagnosis was chronic active lumbar strain/myositis, discogenic disease at the lumbar spine, facet arthrosis and peripheral neuropathy.  The private physician opined that the Veteran's conditions had lately been aggravated due to aging and overuse which made him unsuitable for any job positions due to exacerbation of pain upon mild exertion and poor response to physical therapy and medications.  He should consider retirement of his job duties due to full incapacity in his lumbar spine.

The Veteran underwent a VA examination in June 2006.  The Veteran's pain was located at the paravertebral muscles of the lumbosacral spine and radiated to both of his legs.  This usually affected him with a duration of 2 to 4 hours a day.  He reported having periods of flare-ups with a severity of 9/10 which affected him on a weekly basis at least once or twice with a duration of 3 to 6 hours.  He indicated that prolonged standing, sitting, bending forward of lifting heavy objects from the floor exacerbated his pain in the affected area.  For alleviation, he took medications and went to physical therapy.  He denied additional limitation of motion.  He denied general malaise, dizziness, visual disturbances, weakness, bladder complaints, bowel complaints or erectile dysfunction.  He walked with a cane due to bilateral knee pain.  He did not use a brace.  He was able to ambulate for 10 to 20 minutes.  He was not unsteady and denied falls.  He was independent in self-care and activities of daily living.  Notably, he retired from the Post Office in 2005 due to his lumbosacral condition.  Forward flexion was from 0 to 30 degrees with pain at 30 degrees.  Extension was from 0 to 20 degrees with pain at 20 degrees.  Right lateral flexion was from 0 to 15 degrees with pain at 15 degrees.  Left lateral flexion was from 0 to 15 degrees with pain at 15 degrees.  Right lateral rotation was from 0 to 15 degrees and left lateral rotation was from 0 to 15 degrees with painful motion in the last 10 degrees.  The examiner noted that repetitive use elicited pain and grimacing without any evidence of further functional loss, fatigue, incoordination or weakness.  There was "exquisite" tenderness upon palpation at the paravertebral muscles as well as spasms and guarding.  There was no evidence of ankyloses, abnormal kyphosis or scoliosis but there was reversed lordosis.  He had decreased pinprick in both lower extremities but did not have any atrophy in either lower extremities.  The Veteran denied being hospitalized, being recommended bedrest or the onset of other new neurologic abnormalities due to intervertebral disc syndrome affecteing his lumbosacral spine.  The diagnosis was lumbosacral strain, myositis; lumbosacral discogenic disease at L4-L5 and bulging disc at the L4-L5 level.

The Veteran underwent a private Independent Medical Examination in June 2008.  The physician noted that the Veteran had developed chronic recurrent low back pain which limited sitting and/or standing for more than 30 minutes.  Due to his back issues, disability retirement from the Post Office was granted in May 2006.  On examination, there was evidence of paralumbar muscle spasm.  Flexion was from 0 to 18 degrees, extension was from 0 to 8 degrees and right and left lateral flexion were from 0 to 12 degrees.  He had decreased sensation in the lateral aspects of both legs.  The diagnosis was chronic lumbar strain, lumbar radiculopathy, multiple lumbar disk bulges, neural foraminal stenosis, lateral recess stenosis and sensorimotor polyneuropathy.  The physician concluded that the Veteran should be evaluated at 60 percent disabling due to severe loss of motion, progressive deterioration, objective evidence of lumbosacral spasm and bilateral lumbar radiculopathy.

Per the March 2008 Board remand instructions, the Veteran underwent a VA examination in December 2009.  The Veteran had no history of urinary incontinence, urinary urgency, urinary retention or catherization, urinary frequency, nocturia, obstipation or erectile dysfunction.  He had numbness and paresthesisas.  There was no history of fatigue but there was a history of decreased motion, stiffness, weakness, spasms and pain.  He had severe and constant low back pain with radiation to his left lower extremity.  There were no incapacitating episodes of spine disease.  He used a cane and was able to walk 1/4 mile.  His posture had a pelvis tilted left with normal head position and symmetry in appearance.  He had an antalgic gait.  There was lumbar flattening but no cervical spine or thoracolumbar spine ankylosis.  There was spasm of the left and right spine but no atrophy.  There was guarding, pain with motion and tenderness but no weakness.  The spasm, localized tenderness or guarding was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  On examination, there was decreased distal pinprick sensation in the bilateral lower extremities.  Flexion was from 0 to 30 degrees and extension was from 0 to 5 degrees.  Left and right lateral flexion and left and right lateral rotation were from 0 to 20 degrees.  Each range of motion had functional loss due to pain.  There was objective evidence of pain on active range of motion but there were no additional limitations after 3 repetitions of range of motion.  The examiner noted that the Veteran's lumbar spine did not exhibit weakened movement, excess fatigability or incoordination.  There was no additional range of motion loss or favorable or unfavorable ankylosis due to any excess fatigability, weakened movement or incoordination.  The Veteran's back had severe effects on chores, shopping, and travelling.  It prevented exercise, sports and recreation.  It had moderate effects on bathing, dressing, toileting and grooming.  The examiner noted that given the Veteran's objective physical examination, he could be able to have a gainful occupation with several restrictions.  

The examiner noted that the Veteran reported that during flare ups he had had limitations in terms of sexual relationship, limitations for standing position, limitation for walking and limitation in terms of activities of daily living like bathing, toileting and dressing.  The examiner could not express an opinion without resorting to mere speculation on whether pain of the lumbar spine could significantly limit functional ability during flare-ups or when the spine is repeatedly used over time.  The Veteran reported that he had flare-ups daily and constantly but he denied any emergency room visits due to low back pain in the last years and there in no documentation of lumbar pain exacerbation (any physical examination during flare-ups) in order to objectively support a medical opinion.  The examiner also noted that while the Veteran had decreased vibration and pinprick sensation distally at the lower extremities, as documented in a June 2005 VA nerves examination, the clinical history and neurological signs are compatible with sensorimotor peripheral neuropathy in the upper and lower extremities that were more likely than not of diabetes origin.  The examiner also noted that the Veteran denied being hospitalized, that he had been recommended bedrest or the presence of any new neurological abnormalities during the last year due to intervertebral disc syndrome affecting his lumbosacral spine.

Considering the pertinent evidence, the Board finds that a rating greater than 40 percent for the Veteran's chronic lumbosacral strain disability is not warranted.

The Board notes that in order to assign a higher rating in excess of 40 percent based on limitation of motion, the record must establish that ankylosis is present.  In this regard, the evidence simply does not show any ankylosis of the lumbar spine.  VA examiners have specifically indicated that he does not have ankylosis.  Moreover, the aforementioned range of motion findings do not demonstrate that the joint was immobile or fixed in place.  The Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990).  As the Veteran has not been noted to have ankylosis of the spine at any time, the Board finds that a rating in excess of 40 percent under the General Rating Formula is not warranted.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an evaluation in excess of 40 percent for the Veteran's service-connected lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 40 percent rating, and no higher.  In this regard, the VA examiners found objective evidence of pain on range of motion; however, they did not find additional limitation of motion after multiple repetitions of range of motion which would warrant a 40 percent evaluation.  

The VA examination reports have also noted that the Veteran's back problems severely affected or prevented some of his daily activities.  Nevertheless, overall, the treatment records indicate generally stable back pain controlled by medication, and multiple examinations show normal muscle tone with no evidence of muscle atrophy.  In essence, the Veteran's restricted activities appear to be mainly due to painful motion, which is contemplated in the current 40 percent rating.  Indeed, the current 40 percent rating is for favorable ankylosis of the entire thoracolumbar spine or for forward flexion of less than 30 degrees.  As the Veteran does not have favorable ankylosis of the entire thoracolumbar spine and has flexion of 30 degrees with no decrease of motion on repetition, the current 40 percent rating clearly contemplates and encompasses the Veteran's degree of functional loss.

Notably, the Veteran has indicated that he experienced flare-ups that impacted the function of his thoracolumbar spine (back).  However, during the VA examination in December 2009, the examiner indicated that he could not express an opinion without resorting to mere speculation on whether pain of the lumbar spine could significantly limit functional ability during flare-ups or when the spine is repeatedly used over time.  Notably, the Veteran denied any emergency room visits due to low back pain in the last years and there in no documentation of lumbar pain exacerbation (any physical examination during flare-ups) in order to objectively support a medical opinion.  In addition, the December 2009 VA examiner once again found that the Veteran did not have additional functional limitation in his range of motion after repetitive use testing.  

Moreover, from the record, there is no evidence or allegation that the Veteran's previously reported flare-ups actually resulted in an ankylosed spine and, as addressed below, there is no indication of physician prescribed bed rest.  Therefore, even if the additional limitation of motion during such flare-ups were extreme, the Board finds that the overall impairment resulting from his back disability would still more closely approximate no more than a 40 percent rating under the rating criteria.

Overall, the Board finds that the medical evidence is consistent with no more than a 40 percent rating under the General Rating Formula.  Since the medical evidence does not support the assignment of the next higher, 50 percent, rating under the General Rating Formula, it logically follows that no higher rating under the General Rating Formula is assignable.  In reaching this conclusion, the Board has considered the Veteran's complaints on examination, but does not find them more probative than the objective medical findings.

The Board also acknowledges that Note (1) to the General Rating Formula for Diseases and Injuries of the Spine provide for separate rating(s) for associated neurologic impairment, and the Veteran has been found to have radiculopathy into the bilateral lower extremities.  However, such impairment is evaluated based upon nerve paralysis, partial paralysis, neuritis or neuralgia in proportion to the impairment of motor or sensory function.  See 38 C.F.R. §§ 4.120-4 .124a.  Here, the Veteran is already evaluated on this basis for his service-connected peripheral neuropathy of the bilateral lower extremities.  Therefore, the symptoms attributable to lumbar spine radiculopathy cannot be rated separately, because to do so would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (Providing that evaluation of the same symptoms under different diagnostic codes is to be avoided).  A separate rating would only be possible if the Veteran's diabetic peripheral neuropathy and lumbar spine radiculopathy manifested themselves differently, which is not the case here.  As noted above, the December 2009 VA examiner specifically indicated that the Veteran's clinical history and neurological signs were compatible with sensorimotor peripheral neuropathy in the upper and lower extremities that were more likely than not of diabetes origin.  No other associated neurologic impairment of the service-connected low back disorder is otherwise demonstrated by the evidence of record.

As previously indicated, Note 1 of the General Rating Formula for Diseases and Injuries of the Spine also provides for evaluating any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.  In this case, however, the Veteran has consistently denied having any bowel or bladder problems, as well as problems with erectile dysfunction.  The Veteran's current 40 percent rating contemplates painful motion, and a separate rating for bowel or bladder impairment is not warranted.

Finally, the revised criteria set forth a Formula for Rating intervertebral disc disease on the Basis of Incapacitating Episodes.  The Board notes that for the purposes of evaluating intervertebral disc disease based on incapacitating episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc disease that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1. Here, the June 2006 and December 2009 VA examiners specifically noted that there was no evidence of any incapacitating episodes due to intervertebral disc syndrome and the record contains no evidence showing that the Veteran had been prescribed bedrest as required by the regulation.  

In short, the medical evidence simply does not indicate the Veteran's spine is ankylosed (frozen) or that his low back disability causes incapacitating episodes amounting to at least six weeks per year.  Indeed, while the Veteran has reported significant back pain that was constant, there is no evidence or suggestion that a physician prescribed bed rest at any time.  Thus, the Veteran has not incurred incapacitating episodes of at least six weeks in the previous year sufficient to warrant a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

For all the foregoing reasons, the Board finds that the claim for higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


III.  Extraschedular Rating

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected generalized anxiety disorder with depressive features  and chronic lumbosacral strain is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for service-connected generalized anxiety disorder with depressive features and chronic lumbosacral strain.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

An initial rating of 10 percent, but no higher, for generalized anxiety disorder with depressive features for the period prior to July 29, 2011, is granted, subject to the governing law and regulations pertaining to the payment of monetary benefits. 

Entitlement to an initial rating in excess of 30 percent disabling for the period since July 29, 2011 for service-connected generalized anxiety disorder with depressive features, formerly conversion reaction is denied.

Entitlement to an evaluation in excess of 40 percent for chronic lumbosacral strain is denied.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for entitlement to service connection for arterial hypertension, claimed as secondary to service-connected diabetes mellitus, type II and entitlement to a TDIU.

Regarding the issues of service connection for arterial hypertension, claimed as secondary to service-connected diabetes mellitus, type II, VA is obliged to provide an examination or an opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Board notes that 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes in its February 2011 remand, the Board determined that a July 2005 VA examination regarding the etiology of the Veteran's arterial hypertension was incomplete.  Specifically, the Board noted that although the July 2005 VA examiner opined that the "Veteran's arterial hypertension is not likely related to his service-connected diabetes mellitus," the examiner failed to opine whether the Veteran's arterial hypertension "was aggravated by" his service-connected diabetes mellitus.  As a result, the Board determined that a new VA examination was necessary to ascertain whether the Veteran's arterial hypertension disability is related to, proximately due to, or aggravated by the service-connected diabetes mellitus disability.

Per February 2011 Board remand instructions, the Veteran underwent a VA examination in July 2011.  The examiner concluded that the Veteran's arterial hypertension was less likely than not caused by or a result of his service-connected diabetes mellitus.  While the examiner determined that the Veteran's arterial hypertension was not due to his service-connected type II diabetes mellitus, he did not address whether the Veteran's service-connected type II diabetes mellitus has aggravated his arterial hypertension.  See 38 C.F.R. § 3.310; See Allen, supra.  

Accordingly, the July 2011 examination report does not comply with the Board's February 2011 instructions.  The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As such the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for arterial hypertension, claimed as secondary to service-connected diabetes mellitus, type II and that further medical clarification in connection with this claim is warranted.  On remand, the July 2011 examiner should amend his examination report in accordance with the Board's February 2011 directives cited herein. 

Regarding the Veteran's claim for a TDIU, the Board notes that further development and adjudication of the Veteran's claim for service connection for arterial hypertension, claimed as secondary to service-connected diabetes mellitus, type II may provide evidence in support of his claim for TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO/AMC should arrange for the same examiner who conducted the July 2011 VA examination, if possible, to review the claims folder and determine whether the Veteran's arterial hypertension is aggravated by his service-connected type II diabetes mellitus.  If the July 2011 examiner is unavailable, the file should be referred to another similarly qualified medical professional.  The examiner should furnish an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's arterial hypertension is aggravated by his service-connected type II diabetes mellitus disability.  If the examiner finds that the Veteran's arterial hypertension has been permanently worsened by his service-connected type II diabetes mellitus disability, to the extent feasible, the degree of worsening should be identified.  The examiner should fully describe the objective findings that support his or her conclusions.  The claims folder should be made available to the examiner in conjunction with the opinion request, and the examiner must indicate on the report that such a review was undertaken.  The rationale for all opinions expressed should be set forth.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion. 

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


